DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement filed on 7/14/2022 has been considered. An initialed copy of form 1449 is enclosed herewith.
Response to Amendment
In response to the last Office Action mailed on 04/26/2022, Applicant has canceled claim 2 and amended claim 1. Accordingly, the claims are definite within the meaning of 35 USC § 112(b), thus, 35 USC § 112(b) rejection is withdrawn. 
Reasons for Allowance 
4.	The examiner is satisfied that the prior art has been fully developed and claims 1 and 3-6 are allowable. The following is an examiner's statement of reasons for allowance: 
Claims 1 and 3-6 filed on 08/28/2019 have been considered in view of the specification and the drawings of this application with respect to the references of the record.
The references of the record taken alone or in combination, fail to teach or suggest at least the features of a pre-charge circuit that opens and closes a third power supply path that connects between the drive circuit and the power supply, wherein after a lapse of a first preset period from when a voltage supplied through the first power supply path has entered an operating voltage range due to turning on or off of the power switch, the control circuit starts charging the capacitor by turning on the pre-charge circuit, and then, when the charging of the capacitor is completed, turns on the power supply relay, and the first preset period is set with reference to a period of time over which the voltage on the first power supply path decreases from an upper limit voltage of the operating voltage range to a value below the operating voltage range, with the power switch off.
The closet references to the present invention are believed to be as follows: Boehm (US 20130335100 A1.) Boehm discloses pre-charging at least one electrical component by way of a pre-charge current during a pre-charge phase that commences at a point in time at which the at least one electrical component is connected to a battery; and comparing at least one measured value that is supplied by the current sensor with an expected current value that is determined from an expected progression with respect to time of the pre-charge current.
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAID BOUZIANE whose telephone number is (571)272-7592. The examiner can normally be reached Mon-Fri 6:00-15:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAID BOUZIANE/Examiner, Art Unit 2846